      Case
        xm e9:20-cv-81961-MGC
U.S-Depal   ntoflustice       Document 16 Entered on FLSD
                                                        PRDocket 12/08/2020
                                                           O CE SS           Page
                                                                    R E C EIPT A N1DofR 2ETU R N
UnitqdStatesM arsllalsService                                                                              See''
                                                                                                               /r/.
                                                                                                                  çn-l/c/p
                                                                                                                         '
                                                                                                                         ()aâ'fol'Sel-
                                                                                                                                     vice()fProcess/737U.S./#tw'
                                                                                                                                                               J/1(?/''

 PLAINTIFF -                                                                                       *
                                                                                                                             COURT CASE NUMBER
 LEEMITCHELLJOIINSON,         -
                                                                                             doè                             20-81961-CV-COOKE                           # t'
                                                                                                                                                                         .




 DEFENDANT                                                                                                                   TYPEOFPROCEiS
 SGT.ALFRED etal.                                                                                                            SU M M ON S & COM PLA INT
                             NAMEOF INDIVIDUAL,COMPANY,COItPOIlA'FION,ETC.TO SERVEOR DESCRIPTION OFPROPERTY TO SEIZEOR CONDEMN
        SER VE               SergeantAlfred           aa a.-
            AT               ADDRESSlStreelorRFD,zlpt
                                                    zr//pez?/No.'C//y,SlaleandZlPCode)
                             Palm BeachCotlnty SheriffsOffice3228Gun Club Rd W estPall
                                                                                     n Beach,FL 33406
 SEND NOTICEOFSERVICECOPYTO REQUESTERATNAMEAND ADDRESSBELOW                                                                  NtlmberOl'processtobe
                                                                                                                             serT?e(1bq'itl:tlpis(7()1'111:!85
 LeeMitchellJohnson,ProSe,lnmate#0384240                                            y                                        Numheroù.partjustobe
 We st
 InmatD
      ee
       Mt
        enlt
        ai /i
            onrC
            pa  en
                 st
               cel erO.Box 1450
                   P.                                                         -à'
                                                                                t.
                                                                                 z&%'j!aj*                                   serv
                                                                                                                             ch eedfi
                                                                                                                                 ck n
                                                                                                                                    ort
                                                                                                                                      h
                                                                                                                                      si
                                                                                                                                       escia
                                                                                                                                        rv cs
                                                                                                                                            ee
BelleGlade,FL 33430                                                                      onU.S.A.
SPECIALINSTRUCTIONSOIlOTHER INFORMATION THAT W ILL ASSIST IN EXPEDITING SERVICE llncludeBusinessflpll/zl//t
                                                                                                          rr/ltllf?Addresses,
AIITelepholteN/f/l/pef'
                      ë (111(1EslilltlledX/II
                                            E'
                                             JzglvailableforServlce):

                 -
 Signatureof ttorneyotl
                      :crOrigina requestil serviceonbehalt-of:            R PLAINTIFF                      TELEPHONENUMBER                              DAT
                                                                          f
                                                                          -lDEFEXDAXT                       s:                -(î                        ktao o l
                           PAC E BELO W FOR USE O F U.S.M ARSHA L O NLY -DO N OT W RITE BELO W TH IS Ll1 E
 !acknosvledgereceiptfortlpetotal          TotalProcess Districtof     Districtto       signature.orAuthorized l             eputyorClerk                            Date
 lltllnberofprocessindicatcd.                           Origin         Serve                                  .
 (
 Saig
 t
 h  nI
     I50,
        7
       ll
        E
        '/
         2U/.
            J
            S(
             7
             /
             V.
             iIU
               2S
                8L
                 5'
                  I'
                   i2
                    s8
                     J5 j/
                      11ô/7/
                           ?l
                            /l
                             /(
                              /)
                               r#e2
                               e  .
                                               à*'       .
                                                         x!
                                                         '%     - --
                                                                       x(
                                                                        ;,                                                                               ((          ;
 lherebycertil
             -
             yandrcturj
                      :tllatl havepersonallyserveds1
                                                   -1IlaveIegalevidenceofservice,                      haveexecutedasslowl
                                                                                                                         lin'Remarks',tlleprocessdescribedol1the
 individtlal,company,corporatio ,ec.,attl:eaddressshownaboveontheonthe individtlal,colnp 113/,corporation,etc.shownattlleaddressillsertedbelow.
 r'
  -III
     lerebyccrtif'
                 yandreturntlatIam tl
                                    nablctolocat
                                               etheindivi
                                                        dtlal,conlpany,corporation,etc.nan:edabove(Seerep?tw'
                                                                                                            l'
                                                                                                             s-beloj3q
                                                                                                             .
 N     aldtitleofin ividualserved((
                                  f11 J'
                                       /7t?!!
                                            ,
                                            aabove                                                     r                     Datc                       Tille                      n:
           t                          t       * .1nï                     -at
                                                                           --soq ut)r .! Dê/t;lt . t 7
                                                                                         .         .
                                                                                                                 u
                                                                                                                     -                                    too                    n pm
 Address(conlplele(vl/
                     ;'dt
                        ffel-
                            elït?/
                                 ?13.
                                    v/?t?lj/?above)                                                                          SignattlreofU.
                                                                                                                                          s.MlarsllalorDeputy


                                                                                                                                                             Q               q
 ServiceFee              TotalMileageCharges         Forwardin Fee     TotalCharges           AdvallceDeposits           Amountowedto U.S.Marslyal*or
                         (illcllldilt     eavol.
                                               s)                                                                        (Amotlltot
                                                                                                                                  -Ruù
                                                                                                                                     '
                                                                                                                                     und#)

 REMARKS                                                                                                                             '                                                  s

  t
  Vu7/lD
       ?*-    tkj
                p
       x de-sqrv..
                  't
                   vl
                    wk
                     av
                      l
                      ik<
                        lt(
                          Upokf'
                               s,r s
                                   e(uv  Ttst
                                            tr
                                             x
                                             -stxt
                                                 Yt v%l
                 .t b) tsw 0. acc sttviceo of-vrocess
                                                      ,
      0n,            j                # p@f                   .J.Kc.<-zxn.A-.me-IzluEn By                                                  ,
                                                                                                                                                           o c.  .




                                                                                                                             2E2 g8 2222
                                                                                                                            tqguqtcr'rl/t!
                                                                                                                            c
                                                                                                                            SJ:                      ..
                                                                                                                                                      !r
                                                                                                                               ).
                                                                                                                              .. u:
                                                                                                                                  (.tl...
                                                                                                                                  ,     -.
                                                                                                                                         L.:
                                                                                                                                           r
                                                                                                                                           zu.ul-
                                                                                                                                                1(.
                                                                                                                                                  jL.
                                                                                                                                                    !:s.,
                                                                                                                                                      .. .w,,
                                                                                                                                                            ..,
                                                                                                                                                              ---.


                                                                                                                                                                         Form USM -285
 PRIOR VERSIONSOFTHISFORM A REOBSOLETE                                                                                                                                       Rev.lI/18
   Case 9:20-cv-81961-MGC Document 16 Entered on FLSD Docket 12/08/2020 Page 2 of 2

ko440(aev,#06/12)summonsinacivilAction(page2)
Ci
 .vilActionN o. 20-81961-CV-COOKE

                                                  PRO OF OF SERVICE
                  (Tllissection sltoulda//befiled bvitlltllef.t?llr/unlessrequired â.pFed.R.Civ.P.4(1
                                                                                                    .
                                                                                                    ))
         Thisstllnl
                  uonsfor(hameo/n.
                                 ltfi'
                                     vflrfc/and/l
                                                '#e,fany) SergeantAlfred
 wasreceivedi
            aymeon(dale)             tp..- ?.
                                            -. z-oe
                                                  z.
                                                   o         .
         i
         D Ipersonally served tl
                               ae sul
                                    -nluonson the individtlalat(place)


         I
         D lIeftthestlm monsatthe individual'sresidence orusualplace ofabode with thamel
                                                         a person ofsuitable age and discretion u'ho residesthere,
         on (date)                         ,and m ailed acopy to the individual's lastknown address'
                                                                                                   ,ol'

              Isel
                 -
                 vedthestlml
                           monson(nameo
                                      fi
                                       ndivi
                                           dtal
                                              )'-
                                                J-
                                                 ''
                                                  -. -'4m()                                           t-t
                                                                                                        v
                                                                                                        okzon        ,whois
            clesignated by law to acceptservice ofprocesson behalfof(nameoforganization)
                        eM --
                       -
                           .    .      .
                                                j. .                          on(
                                                                                date
                                                                                   )
         (
         D Ireturned thestlmmonsunexectlted becatlse

         (7 Other(speclfvl:



         My feesare$                       fortraveland$                         forservices,foratotalof$          0.00   .


         ldeclaretlnderpenalty ofpeljury thatthisinforl-
                                                       nation istrtle.

 oate: .-
         t1/-l('toto                                                                 <$>t
                                                                                        l?-
                                                                                          !7el-'
                                                                                               ysl
                                                                                                 '
                                                                                                 gl1(?tl//-e

                                                                    Gî    .           i      =      ' KUG
                                                                                   Pl-illleJ/11t7;?0:t:l1JftitIe

                                                                  T' -.i,r
                                                                         .4x
                                                                           '
                                                                           Ajem atis Street
                                                                           #
                                                                  t.;
                                                                    tcf7m -215
                                                                  1/',1?n
                                                                     j' .
                                                                        ,t,Palm Rea :FLC> 0-1
                                                                   = '' .-'' -
                                                                                      Sel-
                                                                                         ver;
                                                                                            saddress

 Additionalinformation regarding attelnpted service,etc:
